DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Display Panel Alleviating Color Shift Problem Due to Large Viewing Angle.
Claim Objections
Claims 1-3, 5, 7-11 and 13-20 are objected to because of the following informalities:
As per claims 1, 8 and 14, all the limitations in claim need to be indented in order to properly outline the limitations in the claim.
As per claim 1, the limitation “obtaining, according to an average of preset grayscale values corresponding to two blue sub-pixels in each pixel group, n sets of target grayscale value pairs corresponding to the pixel group by table lookup, a display 
each set of the target grayscale value pairs comprises a first target grayscale value and a second target grayscale value; grayscale value differences of the n sets of target grayscale value pairs are different, and the grayscale value difference is equal to the first target grayscale value minus the second target grayscale value of a same set of target grayscale value pair; and
displaying a same pre-display image in m continuous frames of display cycles, wherein
in a same frame of display cycle, grayscale values of the two blue sub-pixels in the pixel group are the first target grayscale value and the second target grayscale value in a set of target grayscale value pair; the first target grayscale value of each set of target grayscale value pair is greater than a preset grayscale value of a corresponding blue sub-pixel, and the second target grayscale value is smaller than a preset grayscale value of a corresponding blue sub-pixel; and in at least two frames of display cycles, target grayscale value pairs corresponding to pixel groups in a same position on the display panel are different” should be: 
“obtaining, according to an average of preset grayscale values corresponding to two blue sub-pixels in a pixel group, n sets of target grayscale value pairs corresponding to the pixel group by table lookup, a display panel of the display device comprising a plurality of pixel groups, and the pixel groups comprising the two blue sub-pixels, wherein
differences is equal to the first target grayscale value minus the second target grayscale value of a same set of target grayscale value pairs; and
displaying a same pre-display image in m continuous frames of a display cycle, wherein
in a same frame of the display cycle, grayscale values of the two blue sub-pixels in the pixel group are the first target grayscale value and the second target grayscale value in a set of target grayscale value pairs; the first target grayscale value of each set of target grayscale value pairs is greater than a preset grayscale value of a corresponding blue sub-pixel, and the second target grayscale value is smaller than a preset grayscale value of a corresponding blue sub-pixel; and in at least two frames of the display cycle, target grayscale value pairs corresponding to pixel groups in a same position on the display panel are different”.
As per claim 2, the limitation of “wherein in one of two neighboring frames of display cycles, a grayscale value of a blue sub-pixel on the display panel is greater than a preset grayscale value corresponding to the blue sub-pixel; and in one of the two neighboring frames of display cycles, a grayscale value of a blue sub-pixel in a same position on the display panel is smaller than a preset grayscale value corresponding to the blue sub-pixel” should be “wherein in one of two neighboring frames of the display cycle, a grayscale value of a blue sub-pixel on the display panel is greater than a preset grayscale value corresponding to the blue sub-pixel; and in one of the display cycle, a grayscale value of a blue sub-pixel in a same position on the display panel is smaller than a preset grayscale value corresponding to the blue sub-pixel”.
As per claim 3, the limitation “wherein in the m frames of display cycles, an average of a first target grayscale value and a second target grayscale value of blue sub-pixels in a same position on the display panel is equal to preset grayscale values corresponding to the blue sub-pixels, wherein m is an even number greater than 2” should be “wherein in the m frames of the display cycle, an average of a first target grayscale value and a second target grayscale value of blue sub-pixels in a same position on the display panel is equal to preset grayscale values corresponding to the blue sub-pixels, wherein m is an even number greater than 2”.
As per claims 5 and 16, the limitation “wherein the m continuous frames of display cycles are one drive cycle, and drive sequences of the m frames of display cycles in two neighboring drive cycles are the same or different” should be “wherein the m continuous frames of the display cycle are one drive cycle, and drive sequences of the m frames of the display cycles in two neighboring drive cycles are identical or different”.
As per claims 7, 13 and 18, the limitation “wherein each of the pixel groups further comprises a red sub-pixel R and a blue sub-pixel” should be “wherein each of the pixel groups further comprises a red sub-pixel R and a blue sub-pixel B”.
As per claim 8, the limitation “ a lookup module, electrically connected to the image obtaining module, and configured to obtain, according to an average of preset 
a first control module, electrically connected to the lookup module, wherein each set of the target grayscale value pairs comprises a first target grayscale value and a second target grayscale value, the first control module is configured to control the grayscale value differences of the n sets of target grayscale value pairs to be different, and the grayscale value difference is equal to the first target grayscale value minus the second target grayscale value of a same set of target grayscale value pair;
a drive module, electrically connected to the first control module and the display panel, and configured to drive a display panel to display a same pre-display image in m continuous frames of display cycles; and
a second control module, electrically connected to the lookup module and the drive module, wherein in a same frame of display cycle, grayscale values of two blue sub-pixels in the pixel group are the first target grayscale value and the second target grayscale value in a set of target grayscale value pair; the second control module is configured to control the first target grayscale value of each set of target grayscale value pair to be greater than a preset grayscale value of a corresponding blue sub-pixel and the second target grayscale value to be smaller than a preset grayscale value of a corresponding blue sub-pixel, and in at least two frames of display cycles, and target grayscale value pairs corresponding to pixel groups in a same position on the display panel are different” should be: 
“a lookup module, electrically connected to the image obtaining module, and configured to obtain, according to an average of preset grayscale values corresponding groups, n sets of target grayscale value pairs corresponding to the pixel groups by table lookup;
a first control module, electrically connected to the lookup module, wherein each set of the target grayscale value pairs comprises a first target grayscale value and a second target grayscale value, the first control module is configured to control the grayscale value differences of the n sets of target grayscale value pairs to be different, and the grayscale value difference is equal to the first target grayscale value minus the second target grayscale value of a same set of target grayscale value pairs;
a drive module, electrically connected to the first control module and the display panel, and configured to drive the display panel to display a same pre-display image in m continuous frames of a display cycle; and
a second control module, electrically connected to the lookup module and the drive module, wherein in a same frame of the display cycle, grayscale values of two blue sub-pixels in the pixel group are the first target grayscale value and the second target grayscale value in a set of target grayscale value pairs; the second control module is configured to control the first target grayscale value of each set of target grayscale value pairs to be greater than a preset grayscale value of a corresponding blue sub-pixel and the second target grayscale value to be smaller than a preset grayscale value of a corresponding blue sub-pixel, and in at least two frames of the display cycle, and target grayscale value pairs corresponding to pixel groups in a same position on the display panel are different”.
As per claim 9, the limitation “control a grayscale value of a blue sub-pixel on the display panel to be greater than a preset grayscale value corresponding to the blue sub-the display cycle; and a grayscale value of a blue sub-pixel in a same position on the display panel to be smaller than a preset grayscale value corresponding to the blue sub-pixel in one of the two neighboring frames of the display cycle”.
As per claim 10, the limitation “control an average of a first target grayscale value and a second target grayscale value of blue sub-pixels in a same position on the display panel to be equal to preset grayscale values corresponding to the blue sub-pixels in the m frames of display cycles, wherein m is an even number greater than 2” should be “control an average of a first target grayscale value and a second target grayscale value of blue sub-pixels in a same position on the display panel to be equal to preset grayscale values corresponding to the blue sub-pixels in the m frames of the display cycle, wherein m is an even number greater than 2”.
As per claim 11, the limitation “wherein the m continuous frames of display cycles are one drive cycle, and the second control module is further configured to control drive sequences of the m frames of display cycles in two neighboring drive cycles to be the same or different” should be “wherein the m continuous frames of the display cycle are one drive cycle, and the second control module is further configured to control drive the display cycle in two neighboring drive cycles to be identical or different”.
As per claim 14, the limitation “obtaining, according to an average of preset grayscale values corresponding to two blue sub-pixels, n sets of target grayscale value pairs corresponding to the pixel group by table lookup, a display panel of the display device comprising a plurality of pixel groups, and each pixel group comprising the two blue sub-pixels, wherein each set of the target grayscale value pairs comprises a first target grayscale value and a second target grayscale value; grayscale value differences of the n sets of target grayscale value pairs are different, and the grayscale value difference is equal to the first target grayscale value minus the second target grayscale value of a same set of target grayscale value pair; and
displaying a same pre-display image in m continuous frames of display cycles, wherein
in a same frame of display cycle, grayscale values of the two blue sub-pixels in the pixel group are the first target grayscale value and the second target grayscale value in a set of target grayscale value pair; the first target grayscale value of each target grayscale value pair is greater than a preset grayscale value of a corresponding blue sub-pixel, the second target grayscale value is smaller than a preset grayscale value of a corresponding blue sub-pixel, and in at least two frames of display cycles, target grayscale value pairs corresponding to pixel groups in a same position on the display panel are different; and
in one of two neighboring frames of display cycles, a grayscale value of a blue sub-pixel on the display panel is greater a preset grayscale value corresponding to the 
“obtaining, according to an average of preset grayscale values corresponding to two blue sub-pixels, n sets of target grayscale value pairs corresponding to a pixel group by table lookup, a display panel of the display device comprising a plurality of pixel groups, and each of the pixel groups comprising the two blue sub-pixels, wherein each set of the target grayscale value pairs comprises a first target grayscale value and a second target grayscale value; grayscale value differences of the n sets of target grayscale value pairs are different, and the grayscale value difference is equal to the first target grayscale value minus the second target grayscale value of a same set of target grayscale value pairs; and
displaying a same pre-display image in m continuous frames of a display cycle, wherein
in a same frame of the display cycle, grayscale values of the two blue sub-pixels in the pixel groups are the first target grayscale value and the second target grayscale value in a set of target grayscale value pairs; the first target grayscale value of each target grayscale value pairs is greater than a preset grayscale value of a corresponding blue sub-pixel, the second target grayscale value is smaller than a preset grayscale value of a corresponding blue sub-pixel, and in at least two frames of the display cycle, the pixel groups in a same position on the display panel are different; and
in one of two neighboring frames of the display cycle, a grayscale value of a blue sub-pixel on the display panel is greater a preset grayscale value corresponding to the blue sub-pixel, in one of the two neighboring frames of the display cycle, a grayscale value of a blue sub-pixel in a same position on the display panel is smaller than a preset grayscale value corresponding to the blue sub-pixel, and in the m frames of the display cycle, an average of a first target grayscale value and a second target grayscale value of blue sub-pixels in a same position on the display panel is equal to preset grayscale values corresponding to the blue sub-pixels”.
As per claims 15-20, the limitation “the driving method for a display device” should be “the driving method for the display device”.
As per claim 19, the limitation “wherein a preset grayscale value of one blue sub-pixel in one of a plurality of pixel groups is 1.5, and a preset grayscale value of the other one blue sub-pixel is 2.5” should be “wherein a preset grayscale value of one blue sub-pixel in one of a plurality of pixel groups is 1.5, and a preset grayscale value of another blue sub-pixel is 2.5”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 8-11, the claim limitation “image obtaining module” (Claim 8), “lookup module” (Claim 8), “first control module” (Claim 8), “second control module” (Claims 8-11), “drive module” (Claim 8) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “obtain a pre-display image”, “obtain n sets of target grayscale value pairs corresponding to the pixel group by table lookup“, “control grayscale value differences of the n sets of target grayscale value pairs to be different“, “control the first target grayscale value of each set of target grayscale value pair to be greater than a preset grayscale value“, “drive the display panel to display a same pre-display image in m continuous frames“ without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8-11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Fig. 9 and paragraph 0059 discloses “lookup module 13” to obtain n sets of target grayscale value pairs corresponding to the pixel group by table lookup with no disclosure of any adequate structure to perform the claimed function of table lookup.
Fig. 9 and paragraph 0059 discloses “first control module 16” to control grayscale value differences of the n sets of target grayscale value pairs to be different with no disclosure of any adequate structure to perform the claimed function of control grayscale value differences.
Fig. 9 and paragraph 0059 discloses “second control module 17” to control the first target grayscale value of each set of target grayscale value pair to be greater than a preset grayscale value with no disclosure of any adequate structure to perform the claimed function of control the first target grayscale value.
Fig. 9 and paragraph 0059 discloses “drive module 14” to drive the display panel to display a same pre-display image in m continuous frames with no disclosure of any adequate structure to perform the claimed function of drive the display panel.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “image obtaining module to obtain a pre-display image” (Claim 8), “lookup module to obtain n sets of target grayscale value pairs corresponding to the pixel group by table lookup“ (Claim 8), “first control module to control grayscale value differences of the n sets of target grayscale value pairs to be different“ (Claim 8), “second control module to control the first target grayscale value of each set of target grayscale value pair to be greater than a preset grayscale value“ (Claims 8-11), “drive module to drive the display panel to display a same pre-display image in m continuous 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1-7 and 14-20 would be allowable if rewritten or amended to overcome the objections as set forth in this Office action.
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the objections, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622